Gonzalez, P.J. (dissenting).
On July 4, 2003, plaintiffs Edith Lee and her 14-month-old daughter, Keira Boderick, went to a barbeque at 2311 Southern Boulevard, Bronx, New York. The *150party was hosted by Hosea Swinson, whose wife, Linda Lanier, was a tenant in the building. The building was co-owned by defendants Grote Street Associates and Twin Parks Northeast Site II Houses. R.Y. Management Co., Inc. was the building’s managing agent.
Elron Williams, the building’s superintendent, gave Swinson permission to hold the party in a partially enclosed alcove on the building’s ground floor. Williams also provided Swinson with a garden hose for cleanup. The hose was connected to a water source in an adjacent laundry room. There were storm drains on the ground. Swinson brought the cooking equipment for the party, including two grills and a turkey fryer that held eight gallons of cooking oil and was heated by a propane tank. The fryer was placed against the wall of the building.
Deposition testimony indicates that during the barbeque, someone poured the hot oil from the turkey fryer into one of the storm drains, and another person may have poured water from a garden hose on the grate of the same drain. The oil’s contact with water caused a steam explosion. Both plaintiffs, who were near the drain at the time, suffered burns from the explosion. The infant plaintiffs injuries were particularly severe. She spent over two months in the burn unit of the hospital, underwent multiple surgeries and skin grafts, and has permanent hearing loss, speech impairment, and scars on her face, hands, legs and body.
Plaintiffs brought this action against the building’s owners, the managing agent, and the tenant-hostess, Lanier.1 The amended complaint alleges, inter alia, that these defendants were negligent in (1) failing to properly supervise and control visitors on their property; (2) allowing the use of a dangerous turkey fryer in a partially enclosed alcove of the building; (3) exacerbating the danger posed by the turkey fryer by supplying the party’s hosts with a garden hose.
Upon completion of discovery, defendants moved for summary judgment, arguing that they had no duty to plaintiffs to prevent third parties from pouring hot oil into a storm drain with water, the undisputed cause of the steam explosion. They also argued that while continued use of the fryer throughout the day may have furnished the occasion for a need to dispose of oil, it was not the legal cause of the steam explosion that caused plaintiffs’ *151injuries. In opposition, plaintiffs contended that there was a question of fact whether defendants breached a duty to them, as the depositions supported an inference that the building superintendent was the individual who poured the water on the drain. They also argued, in reliance upon the affidavit of their fire prevention and safety expert, that the steam explosion was a foreseeable consequence of allowing the use of a propane turkey fryer in an alcove area in close proximity to guests. In reply, defendants offered the affidavit of their own fire/burn investigation consultant. This expert opined that defendants did not act unreasonably in permitting the use of the turkey fryer in the “unenclosed courtyard,” and that none of the rules alleged to have been violated were connected to the happening of the accident.
The court granted defendants’ motion. It held that there was no factual dispute as to the cause of the accident, and that no inference could be drawn from the speculative deposition testimony of one witness that it was the superintendent who poured water onto the storm drain. The court concluded that none of plaintiffs’ theories of alleged negligence—the use of the turkey fryer, its location, or the use of the propane tank—were a proximate cause of plaintiffs’ injuries. I would affirm this determination.
The law is settled that defendants, as landowners, have a duty to act in a reasonable manner to prevent harm to those on their property (D’Amico v Christie, 71 NY2d 76, 85 [1987]). This includes an obligation to control the conduct of third persons on the property when they have the opportunity to control such persons and are reasonably aware of the need for such control (id.). Further, “[w]here the evidence as to the cause of the accident which injured plaintiff is undisputed, the question as to whether any act or omission of the defendant was a proximate cause thereof is one for the court and not for the jury” (Rivera v City of New York, 11 NY2d 856, 857 [1962]). Moreover, the negligence complained of must have caused the occurrence of the accident from which the injuries flowed, not merely set the occasion for or facilitated its occurrence (id.).
The Court of Appeals’ decision in Rivera is instructive. There, the plaintiff had complained to the superintendent of the premises that hot water was leaking from the faucet of a bathtub and that the drain pipe was bent in such a manner that the water would not flow out until it reached the height of the overflow, with the result that the bathtub was always filled with *152hot water. Three or four weeks after the tenant lodged the complaint, his nine-year-old son entered the bathroom at 11:30 p.m. and tried to reach a light cord by standing on the edge of the tub. The child was wearing wet boots, lost his balance, and slipped and fell into the hot water, severely burning his lower back. The Court of Appeals held that the hot water may have injured the child, but that the accident was proximately caused by the unforeseeable act of the child slipping in wet boots while balancing on the curved edge of the bathtub.
Here, it is undisputed that third parties caused the steam explosion by pouring hot oil from the turkey fryer into a storm drain, and that the oil came into contact with water either in the drain or from the hose.2 In my view, the existence of the turkey fryer, storm drains and hose may have provided the occasion for this accident, but it was not reasonably foreseeable that a third party would try to dispose of the oil in this manner. In fact, plaintiffs’ own expert set forth the hazards normally associated with use of turkey fryers—tipping, spilling oil, overfilled pots, overheated oil, hands contacting the pot—and disposing of the oil in conjunction with water is not one of them.
It is the majority’s position that defendants breached their duty to plaintiffs by allowing the fryer to be used “while providing a continuously running water source nearby,” and that there is an issue of fact as to whether defendants are liable for “creating or exacerbating a dangerous condition.” However, the cause of this accident is undisputed, and it was a third party, not defendants, who poured the hot oil into the storm drain. I would find that defendants’ activities may have set the occasion for an *153accident, but they did not cause plaintiffs’ injuries (see Rivera, 11 NY2d at 857).
The majority cites Schosek v Amherst Paving, Inc. (11 NY3d 882 [2008]) and Figueroa v West 170th Realty, Inc. (56 AD3d 299 [2008]) in support of denying summary judgment. These cases are both factually distinguishable. Neither involved the duty to control the actions of third parties. In Schosek, the Court of Appeals found that there were issues of fact as to whether a defendant paving company had created or exacerbated a dangerous condition for drivers by temporarily halting its operations on a roadway, leaving a height differential of 44/2 inches between the paved portion of the roadway and a gravel shoulder. The plaintiff was injured when she lost control of her car after driving onto the shoulder and then attempting to navigate the height differential to return to the traveled portion of the roadway.
In Figueroa, the plaintiff slipped and fell on snow and ice outside the defendants’ building, and this Court affirmed the denial of the building owner’s motion to dismiss the complaint. We found issues of fact as to whether the owner was responsible for removing the snow and ice in the area where plaintiff fell, and whether it had exacerbated a dangerous condition by not completing its shoveling across the entire property (56 AD3d at 299).
Here, unlike Schosek and Figueroa, the alleged breach of duty involved failing to prevent third parties from simultaneously pouring boiling oil from a turkey fryer and water from a hose into the storm drain. In such a situation, defendants would only be liable where they had the opportunity to control the third parties and were reasonably aware of a need to intervene. An example of such a case, cited by plaintiffs, is Lasek v Miller (306 AD2d 835 [2003]). In Lasek, the infant plaintiff was injured when she was playing on a trampoline with three other children. The trampoline was owned by the defendants and it contained a clear warning that it was to be used by one person at a time. The Fourth Department held that there was a triable issue of fact as to the landowners’ liability, based upon their knowledge of the unsafe use of the trampoline, and a reasonable opportunity to prevent or control it.
Similarly, in White v Diaz (49 AD3d 134 [2008]), cited by the majority, we affirmed the denial of a motion for summary judgment made by the driver and owner of a van which was rear-ended while double-parked on a city street. We concluded that a *154third party’s rear-end collision with the van was a reasonably foreseeable consequence of double-parking, even for five minutes, on a busy city street.
Here, by contrast to Lasek and White, a steam explosion was not a foreseeable consequence of these defendants’ acts in allowing the hosts to have a barbeque, with a turkey fryer, on their property. Defendants did not own the turkey fryer, they did not operate it at any time during the barbeque, and there is no evidence, other than speculation by one of a number of attendees at the party, that anyone connected with defendants was near the storm drain where the accident occurred, that defendants left running water from a hose in close proximity to the turkey fryer, or that they had an opportunity to stop the parties who were pouring the oil into the storm drain.
Accordingly, I would affirm the motion court’s determination to grant defendants’ motion for summary judgment dismissing the complaint.
Mazzarelli, Sweeny and Renwick, JJ., concur with Richter, J.; Gonzalez, P.J., dissents in a separate opinion.
Order, Supreme Court, Bronx County, entered on or about June 9, 2008, reversed, on the law, the motion denied and the complaint against respondents reinstated.

. Lanier never appeared in the action. The order appealed from dismissed the complaint against her, a determination that has not been challenged on the appeal.


. The majority states that
“[b]ecause the end of the hose did not have a nozzle which would allow the party organizers to regulate the water flow, [the superintendent] left the water running. The hose was placed near the cooking area and the water flowed into a nearby storm drain, continuously running during the entire time [that the turkey chef] was cooking.”
This is not the uniform recollection of the deponents. Several witnesses testified that the hose had a nozzle which could control the flow of water. In addition,' there is deposition testimony that the drain was a distance from where the cooking took place. Thus, we cannot conclude, as a matter of law, that the superintendent left a steady stream of water “in close proximity” to the hot turkey fryer. Further, it is uncontested that the explosion causing plaintiffs’ injuries did not occur until someone attempted to pour boiling oil into the drain. Furthermore, any dispute as to whether there was running water in close proximity to the turkey fryer does not rise to the level of a material disputed issue of fact warranting the denial of summary judgment.